Citation Nr: 1138791	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-07 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than March 1, 2007 for the assignment of a higher rate of compensation based on the addition of the Veteran's current wife (S.A.A.) and his daughter as dependents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from July 1985 to October 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the RO in Houston, Texas.

The  issue of entitlement to a waiver of recovery of overpayment of additional benefits received for the Veteran's former dependent spouse from October 31, 1995 through the termination of such marriage by divorce in August 2000 has been raised by the record, as has the issue of whether the creation of the debt due to overpayment of benefits is valid (see notice of disagreement and VA Form 9); however, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. §19.9(b)(2011).


FINDINGS OF FACT

1.  There is no dispute as to any fact pertinent to resolution of this appeal.

2.  Notice of the Veteran's marriage to S.A.A. was not received at the RO within one year of their marriage, or prior to February [redacted], 2007.  

3.  Notice of the birth of the Veteran's daughter was not received at the RO within one year of her birth, or prior to February [redacted], 2007.  



CONCLUSION OF LAW

The claim for an effective date earlier than March 1, 2007 for the grant of additional benefits for the Veteran's current wife and daughter lacks legal merit.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

This is such a case.  As discussed below, the pertinent facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to assignment of effective dates for addition of dependents.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 
5-2004.

The Board acknowledges a request from the Veteran's representative that the claim should be remanded for the RO to obtain administrative records from the VA Medical Center, in the hope that those records would show that the Veteran notified the VAMC of his changes in dependent status much earlier than March 1, 2007.  The Board finds that such a remand is not necessary.  The Veteran was specifically notified by July 12, 1996, August 29, 2006, and December 15, 2006 letters that he should notify the RO of changes in his dependents.  The Veteran's representative has not identified any legal or regulatory requirement that the RO check alternative sources for information regarding dependents; and in light of the RO's specific instructions to the Veteran regarding whom to notify of such changes, this is not a reasonable expectation.  Therefore, the possible existence of administrative records at the VA Medical Center would not be probative of the matter at hand, i.e., when the Veteran notified the RO of his second marriage and the birth of his daughter.  The governing regulations place the burden of notifying the RO on the Veteran, and that information was conveyed to him.  The RO has no affirmative duty to seek such information through other sources.

The Board acknowledges that there are some instances in which VA divisions are constructively on notice of information provided to other VA divisions.  In Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), the United States Court of Appeals for Veterans Claims (the CAVC) addressed a discrepancy in records provided to the CAVC by the appellant and those acknowledged to have been in the claims file by the Board.  Some of those documents were generated by VA.  As the CAVC could only consider records that had been considered by the Board, this determination was significant.  The CAVC held that where a dispute arises as to the content of the record and where documents proffered by the appellant are within the Secretary's control and could reasonably be expected to be a part of the record before the Secretary and the Board, such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record on appeal.  On its face, the holding in Bell is focused on reconciling the record before the Board with the record before the CAVC.  This holding does not address the procedure by which the RO obtains information regarding dependents.  The Board finds that it is beyond the scope of the holding in Bell to require the RO to periodically search VA Medical Center records for possible updates to dependents' status, particularly when a specific and arguably more reliable procedure has been established and communicated to the Veteran.  Therefore, as the VAMC administrative records requested by the Veteran's representative would not reasonably be expected to affect the outcome of the appeal, the Board finds that a remand to obtain those records is not necessary.  

Analysis of Effective Date

As noted in the Introduction, the Veteran has expressed his desire not only for an earlier effective date for the award of additional benefits for his current spouse and daughter, but also for waiver of recovery of overpayment of benefits received for his first spouse (J.C.S.) from October [redacted], 1995 through the termination of such marriage by divorce in August 2000.  A claim for waiver of recovery of overpayment has been referred to the RO for appropriate action.  The Board does not have jurisdiction over such a claim, and the decision here is limited to the matter adjudicated by the RO, i.e., the effective date of additional benefits for his current spouse and daughter.  

In this case, there is no dispute as to several pertinent facts.  These include the fact the Veteran was married to J.C.S in November 1993, and that marriage was terminated by divorce in August 2000.  He married S.A.A. in January 2001.  His daughter was born in November 2001.  He notified the RO of the birth of his daughter, of his second marriage, and of the termination of his first marriage on February [redacted], 2007.  The Veteran's essential argument is that he was never informed that he needed to keep the RO up to date on this information, and was never provided a form to report such information.  He also asserts that, except for the period from August 2000 to January 2001 during which he was not married to anyone, it should not matter which spouse was associated with his award, as he was married to a spouse during that time.  The Board finds that neither assertion provides a basis to grant the claim under applicable law.  

Despite his current assertion, the Veteran was specifically informed that he must keep the RO updated on any changes in his dependents and their status.  Under 38 U.S.C.A. § 1115, a veteran rated at not less than 30 percent shall be entitled to additional compensation for dependents.  The Veteran was first awarded a combined 30 percent rating for his service-connected disabilities in a July 1996 rating decision.  In the letter attached to that decision, the RO notified the Veteran that "[w]e included additional benefits for your spouse.  You must tell us immediately if there is any change in the number or status of your dependents.  Your failure to quickly tell VA of a dependency change will result in an overpayment which must be repaid."  Thus, the Veteran in this case was notified from the outset that he was receiving an additional award for his spouse, that he must report any changes in number or status of dependents, that such changes must be reported to the RO, that it was his responsibility alone to do so, and that he would be directly responsible for the results of any failure to notify the RO.  There was no suggestion that a form would be provided to him, or that he would be periodically prompted for such information.  

In addition, the Veteran's combined disability rating was increased to 50 percent in August 1996, a few months prior to receipt of his updated dependents status information.  The letter sent with that decision also specified that his payment included an additional amount for his spouse and that he should "[l]et us know right away if there is any change in your marital status." (emphasis in original).  Similar notice was included in a December 15, 2006 letter.  From these notices on three separate occasions, the Veteran should have understood that the burden was on him to promptly provide this information.  Indeed, the Veteran is uniquely aware of his marital status and of the existence of dependent children, and instantly aware of changes to either.  To place the burden of obtaining such information on the RO is not a reasonable interpretation of the regulations.  

Upon finding that the Veteran was responsible for providing updated status information without further prompting from the RO, the Board turns to the appropriate effective date for the addition of his current spouse and daughter.  The law regarding effective dates provides that, regarding additional compensation for dependents, the effective date of such additional compensation is the latest of the following dates: (1) Date of claim. This term means the following, listed in their order of applicability: (i) Date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise, (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  See 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

In this case, there is no apparent dispute as to the date of receipt by the RO of the Veteran's second marriage and the birth of his daughter.  The Veteran has not suggested that he notified the RO any earlier than February [redacted], 2007.  While the Veteran's representative has suggested that this information was provided to his VA healthcare providers, as discussed above, this is immaterial to the claim, as he was specifically notified that he should inform the RO, and it was not reasonable for him to assume that such information, if actually reported to his medical care providers, would find its way to the RO.  

As evidence of the Veteran's second marriage and the birth of his daughter was not received within one year of the event, the controlling regulatory provision is 38 C.F.R. § 3.401(b)(1)(ii).  Accordingly, the appropriate effective date is the date notice was received of each dependent's existence, the corresponding VA request being the August 2006 letter notifying him that he must let us know right away if there is any change in your marital status, and that letter having been sent within one year of the notice of each dependent's existence.  Such notice was received on February [redacted], 2007.  As March 1, 2007 is the first day of the month following such notice, the Board finds that the current effective date is correct, and no earlier effective date is warranted.  

The Board has considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim.  To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155.  In this case, prior to receipt of the February [redacted], 2007 documents, there is no correspondence in the record regarding the addition of S.A.A. and the Veteran's daughter.  The CAVC has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  As discussed above, information reported the Veteran's health care providers cannot be considered an application for benefits where such information was not provided to the RO, and where there was no indicated intent that it would be used for such purposes.  After a thorough review of the claims folder, the Board finds that the earliest notice was received on February [redacted], 2007.  

Turning to the Veteran's assertion that it should not matter which spouse was associated with his award, as he was married to J.C.S. during most of period during which he is now seeking an earlier effective date for S.A.A., the Board cautions that this argument is inherently connected to the unadjudicated claim for a waiver of recovery of overpayment of benefits for J.C.S., and a specific finding by the Board regarding benefits for J.C.S. is not necessary for adjudication of the effective date claim regarding benefits for S.A.A. and the Veteran's daughter.  The Board notes that the Veteran was instructed to report all changes in status immediately to the RO.  Indeed, the Veteran acknowledges that there was a six-month period during which he was not married to anyone.  There is no provision in the law and regulations governing effective dates that would permit an earlier effective date for the addition of S.A.A. than the date the RO was notified of her existence.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as this is a case where the law and not the evidence is dispositive, that doctrine is not applicable, and the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than March 1, 2007 for assignment of a higher rate of compensation based on the the addition of the Veteran's current wife (S.A.A.) and his daughter as dependents is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


